DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed 03/09/2021 have been fully considered and entered. However, applicant’s arguments filed 03/09/2021 have been fully considered but they are not persuasive. 
Applicant argues that references cited fail to teach all the features of claim 1. Namely, applicant argues that Gutrnik fails to teach the secure element of the secure physical printer identifiers.
In reply, examiner’s asserts that firstly claim 1 doesn’t exactly states secure physical printer identifiers but secure device endpoint identifier instead. Secondly, Gutnik’s ID which is both secure and unique is assigned to each device endpoint as sufficiently demonstrated in rejection(s) below, plus, there is nothing in claim that exemplifies what is meant by secure or what makes the device endpoint ID as secure?
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “A secure device endpoint identifier is used to exclude individuals from knowing that which the identifier identifies” and “the specified data object that has the secure device endpoint identifier and the corresponding virtual endpoint identifier” and that secure means that it should be inaccessible by any user and that registry is always considered non secure; that isolation form specific instance cannot ever be considered secure; these features are not positively recited in claims but are argued by the applicant as there is no specific definition of secure which is missing from claims) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that Bissett fails to teach having virtual device object identifier associated with secure device endpoint identifier.
In reply, examiner asserts that Bissett successfully teaches an association between a first identifier associated with the resource and a second identifier associated with a resource, wherein the association is associated with the overall environment, paragraph 8.
Again, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. applicant's figs. 4 and 5 are not positively claimed as seemed to be argued by the applicant; plus, there is no recitation in claim 1 that the virtual device identifier and secure device endpoint identifier are different, and both represent the device endpoint using the virtual device object 400/500) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s rest of the arguments for dependent claims are based on same reasoning behind claim 1 and therefore are rendered moot.
New claims as presented by applicant have been addressed in the office action below.
Specification
Previously made objection to the title has been withdrawn in view of applicant’s amendment to the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 15-20 recites a tangible processor-readable storage media, but neither the claim nor the disclosure limit the storage media to the statutory embodiments. Such recitation could be reasonably understood to include computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the Applicant in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the examiner suggests the following approach: a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.
Claim Interpretation
Previously made 112(f) interpretation of claims have been withdrawn in view of claim amendments made by the applicant.
Claim Rejections - 35 USC § 112
Previously made 112(b) rejection of claims have been withdrawn in view of claim amendments made by the applicant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gutnik et al., US 2014/0368859 in view of Bissett et al., US 2007/0067321.
Regarding claim 1, Gutnik discloses method of accessing a device endpoint (118 cloud aware printer, fig. 1) through an off-premise communications network (network 106, fig. 1) relative to the device endpoint (118 cloud aware printer can be accessed via off premise network 106 by device 108 at first location or by the cloud print server 104 as shown in fig. 1, paragraph 27), the method comprising: 
registering (registration manager 126, fig. 1) the device endpoint to a virtual device object (virtual print queue 140A, fig. 1) in data storage (job storage 140, fig. 1, paragraphs 67-68) of a device service (cloud print service 102, fig. 1) (paragraphs 45-46, 76, printer 118 is registered with registration manager of cloud print service to execute printing) the device service and the device endpoint communicating across the off-premise communications network (cloud print service and printer 118 communicate via network 106 to execute desired printing, paragraphs 46, 76), storing a secure device endpoint identifier of the device endpoint (paragraphs 74, 89, note that “to initiate a print job from the virtual queue 140A, as described herein. In such cases, the printer identifier 141 may be configured to receive an identification of the cloud-aware printer 118, e.g., using a bar code scanned by the mobile device, and to thereafter actually identify the cloud-aware printer 118, e.g., in conjunction with the registration manager 126”)
 storing a virtual device identifier (barcode or other identification information) associated with the secure device endpoint identifier (printer identifier 141) of the device endpoint (note that printer identifier 141 along with barcode which identifies the printer 118 in conjunction with registration manager 126 is stored in mobile device from which it is received, paragraphs 98, 89, 74);
 receiving a request to access the device endpoint using the virtual device identifier (paragraph 74, request is received to access printer 118 using the barcode); 
paragraphs 74 , 89, identifier 141 along with barcode is used to identify the printer 118); 
notifying the device endpoint of a pending job associated with the secure device endpoint identifier (printer 118 is notified of the print job associated with identifier 141 to be printed in a message, paragraph 98); 
and communicating the pending job to the device endpoint identified by the secure device endpoint identifier (thereby the identified pending print job is sent to printer 118 for printing, paragraphs 98-99, 91).
Gutnik fails to explicitly disclose virtual device object storing a secure device endpoint identifier; storing in the virtual device object a virtual device identifier associated with the secure device endpoint identifier; reading the secure device endpoint identifier associated with the virtual device identifier in the virtual device object.
However, Bissett teaches virtual device object storing a secure device endpoint identifier (note that registry key for the resource is stored in the registry, wherein the registry key comprises the second identifier, paragraph 8); storing in the virtual device object a virtual device identifier associated with the secure device endpoint identifier (note that an association between a first identifier associated with the resource and a second identifier associated with a resource, wherein the association is associated with the overall environment, paragraph 8); reading the secure device endpoint identifier associated with the virtual device identifier in the virtual device object (a registry is consulted/read responsive to an association between a first identifier associated with the resource and a second identifier associated with the resource, paragraph 8).
Gutnik and Bissett are combinable because they both teach dealing with virtual objects to utilize native resources in computing environment.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Gutnik with the teachings of Bissett for the purpose of preventing multi-user compatibility and sociability problems in native setting (Bissett: Paragraphs 5-6).
Regarding claim 2, Combination of Gutnik with Bissett further teaches creating the virtual device object in the data storage (Gutnik, virtual print queue 140A, fig. 1 is created in job storage 140, fig. 1, paragraphs 67-68), wherein the virtual device object is configured to associatively store the virtual device identifier and the secure device endpoint identifier (Bissett, a request to create the literal key using literal name, paragraph 266 and an association between a first identifier associated with the resource and a second identifier associated with a resource, wherein the association is associated with the overall environment, paragraph 8) .
Gutnik and Bissett are combinable because they both teach dealing with virtual objects to utilize native resources in computing environment.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Gutnik with the teachings of Bissett for the purpose of preventing multi-user compatibility and sociability problems in native setting (Bissett: Paragraphs 5-6).
cloud print service and printer 118 communicate via network 106 to execute desired printing, paragraphs 46, 76), and the virtual device object includes a print queue (virtual print queue 140A, fig. 1) for storing a list of active and pending print jobs directed to the secure device endpoint identifier in response to receipt of the request (paragraphs 68, 74 , 84-87, print jobs are stored in virtual queue in response to print initiation/requests and “the print job identifying a virtual print queue and application content to be printed and storing the print job in association with the virtual print queue”, paragraph 7).
Regarding claim 4, Gutnik further discloses wherein the device endpoint is a printer endpoint (cloud print service and printer 118 communicate via network 106 to execute desired printing, paragraphs 46, 76), and the virtual device object (virtual print queue 140A, fig. 1) includes a printer attributes designating capabilities of the printer endpoint (“print initiation identifying the print job, including print properties”, paragraphs 88, 86, print capabilities).
Regarding claim 5, Combination of Gutnik in view of Bissett further teaches storing in the virtual device object a secure device endpoint (Bissett, note that registry key for the resource is stored in the registry, wherein the registry key comprises the second identifier, paragraph 8), wherein storing different secure device endpoint identifier to a different device endpoint in associating with the virtual device identifier (“after storing, a print initiation identifying a printer at a second location”, paragraph 88, 98-99, different identifier is associated with a different printer 118 which is selected according to desired properties).

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Gutnik with the teachings of Bissett for the purpose of preventing multi-user compatibility and sociability problems in native setting (Bissett: Paragraphs 5-6).
Regarding claim 6, Gutnik further discloses receiving another request to access the device endpoint using the virtual device identifier (paragraph 74, request is received to access printer 118 using the barcode); reading the different secure device endpoint identifier associated with the virtual device identifier in the virtual device object (paragraph 89, identifier 141 along with barcode is used to identify the different printer 118 accordingly); notifying the different device endpoint of a pending job associated with the different secure device endpoint identifier (appropriate different printer 118 is notified accordingly of the print job associated with identifier 141 to be printed in a message, paragraph 98); and communicating the pending job to the different device endpoint identified by the different secure device endpoint identifier (“generating, from the application content and using the print properties, a printable file in a format printable by the identified printer, for sending to the identified printer by the print job router”, paragraphs 7, 98-99).
Regarding claim 7, Gutnik further discloses determining that a pending print job is incompatible with printer attributes of the different device endpoint (paragraphs 86, 88, lack of available capabilities); and transforming the pending print job to be compatible with the printer attributes of the different printer endpoint (paragraphs 64, 88 and “a format converter configured to cause the at least one processor to generate, from the application content and using the print properties, a printable file in a format printable by the identified printer, for sending to the identified printer by the print job router”, paragraph 6)
Regarding claim 8, Gutnik discloses a system (see fig. 1) for accessing a device endpoint through an off-premise communications network relative to the device endpoint (118 cloud aware printer can be accessed via off premise network 106 by device 108 at first location or by the cloud print server 104 as shown in fig. 1, paragraph 27), the system comprising: one of more hardware processors (processor 502, paragraph 133); a registration service (registration manager 126, fig. 1); data storage (job storage 140, fig. 1, paragraphs 67-68); a device access manager (printer identifier 141, paragraph 74); and a notification manager (mobile device 124, paragraph 98). Rest of the claim recites similar features, as claim 1, except claim 8 is a system claim. Thus, arguments made for claim 1 are applicable for claim 8.
Regarding claim 9, it recites similar features, as claim 2, except claim 9 is a system claim. Thus, arguments made for claim 2 are applicable for claim 9.
Regarding claim 10, it recites similar features, as claim 3, except claim 10 is a system claim. Thus, arguments made for claim 3 are applicable for claim 10.
Regarding claim 11, it recites similar features, as claim 4, except claim 11 is a system claim. Thus, arguments made for claim 4 are applicable for claim 11.
Regarding claim 12, it recites similar features, as claim 5, except claim 12 is a system claim. Thus, arguments made for claim 5 are applicable for claim 12.
Regarding claim 13, it recites similar features, as claim 6, except claim 13 is a system claim. Thus, arguments made for claim 6 are applicable for claim 13.

Regarding claim 15, which recites a tangible processor-readable storage media version of claim 1, see rationale as applied above. Note that tangible processor-readable storage media is taught by Gutnik at paragraphs 135, 142, 147.
Regarding claim 16, which recites a tangible processor-readable storage version of claim 2, see rationale as applied above. Note that tangible processor-readable storage media is taught by Gutnik at paragraphs 135, 142, 147.
Regarding claim 17, which recites a tangible processor-readable storage version of claim 3, see rationale as applied above. Note that tangible processor-readable storage media is taught by Gutnik at paragraphs 135, 142, 147.
Regarding claim 18, which recites a tangible processor-readable storage version of claim 5, see rationale as applied above. Note that tangible processor-readable storage media is taught by Gutnik at paragraphs 135, 142, 147.
Regarding claim 19, which recites a tangible processor-readable storage version of claim 6, see rationale as applied above. Note that tangible processor-readable storage media is taught by Gutnik at paragraphs 135, 142, 147.
Regarding claim 20, which recites a tangible processor-readable storage version of claim 7, see rationale as applied above. Note that tangible processor-readable storage media is taught by Gutnik at paragraphs 135, 142, 147.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gutnik et al., US 2014/0368859 in view of Bissett et al., US 2007/0067321 as applied above and further in view of Neville et ., US 2014/0253962.
Regarding claim 21, Gutnik and Bissett fails to further teach that wherein the secure device endpoint identifier is configured for cryptographic validation.
However, Neville teaches wherein the secure device endpoint identifier is configured for cryptographic validation (see paragraphs 286-288).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Gutnik and Bissett with the teachings of Neville’s teachings of configuring secure identifier for a device for cryptographic validation for the purpose of configuring a cryptographic secure physical identifier based on the identification of a physical printer for secure communication with cloud based service through a virtual printer interface for improved network communication security.
Regarding claim 22, Gutnik and Bissett fails to further teach that the secure device endpoint identifier is generated by the device service during registration of the device endpoint by the device service.
However, Neville teaches that the secure device endpoint identifier is generated by the device service during registration of the device endpoint by the device service (paragraphs 286-288).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Gutnik and Bissett with the teachings of Neville’s teachings of configuring generation of secure device endpoint 
Regarding claim 23, Gutnik and Bissett fails to further teach that the request received to access the device endpoint is from a user system, wherein the user system identifies the device endpoint using the virtual device identifier in the virtual device object and the device endpoint identifies the device endpoint using the secure device endpoint identifier in the virtual device object.
However, Neville teaches that the request received to access the device endpoint is from a user system, wherein the user system identifies the device endpoint using the virtual device identifier in the virtual device object (paragraphs 286-288), and the device endpoint identifies the device endpoint using the secure device endpoint identifier in the virtual device object (paragraphs 122-125, 134).
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Gutnik and Bissett with the teachings of Neville’s teachings of identifying the device endpoint using the virtual device identifier for the purpose of having a secure communication with higher security.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        
/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672